ORDER

PER CURIAM.
Hermon Shelton appeals the judgment entered on his convictions for first degree murder, first degree robbery and armed criminal action.
We have reviewed the parties’ briefs and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The parties have, however, been provided a memorandum setting forth the reasons for our decision in accordance with our local Rule 405. The judgment is affirmed under Supreme Court Rule 30.25(b).